DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 4-9, 11-20 are pending.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 12/22/2021.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive due to the arguments of improvement to computer and related technologies in view of the amendments to the claims and consistent with the same application in the prosecution record of the parent application. The rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive due to the amendments to the claims and arguments; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Leena Mauskar on 1/10/2022.

The application has been amended as follows: 
The claims are amended as follows:
-replace the limitation on line 10 of claim 11 as filed on 12/22/2021 with the following:
wherein the detection algorithm is optimized according to [[the]] product of sensitivity and positive predictive values of apnea events among a training dataset of a predetermined number of apnea subjects by maximizing  by maximizing the positive predictive value based on true positives and false positives for apnea subjects of the training dataset of a predetermined number of apnea subjects, with a constraint on a false positive rate among a training dataset of a predetermined number of control subjects

Allowable Subject Matter
Claims 1-2, 4-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the specialized algorithms being claimed in independent claims 1 and 11, in combination with the required structures when considered as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791